      Case 3:20-cv-02099-E Document 15 Filed 12/04/20                   Page 1 of 10 PageID 55



                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

CORNELL JONES,                                      §
                                                    §
                  Plaintiff,                        §
                                                    §
v.                                                  §         Civil Action No. 3:20-CV-02099-E
                                                    §
LOVEBOND COMMUNITY OUTREACH LLC                     §
And DARRYL MASON,                                   §
                                                    §
                  Defendants.                       §

                                         SCHEDULING ORDER

          I. SUMMARY OF CRITICAL DATES
     Deadline for Joint Report on Mediator (¶ 6)         December 9, 2020
     Deadline for Motions for Leave to Join Parties or   May 26, 2021
     Amend Pleadings (¶ 2)
     Expert Designation & Report by Party with           July 6, 2021
     Burden of Proof (¶ 4 a)
     Opposing Expert Designation & Report (¶ 4 b)        August 4, 2021
     Deadline for Expert Objections (¶ 4 c)              September 16, 2021
     Deadline for Completion of Mediation (¶ 6)          June 30, 2021
     Deadline for Dispositive Motions (¶ 3)              August 19, 2021
     Deadline for Completion of Discovery (¶ 5)          August 4, 2021
     Deadline for Pretrial Disclosures and Objections    October 11, 2021; Objections due 14 days
     (¶ 7)                                               thereafter
     Deadline for Pretrial Materials (¶ 8)               November 8, 2021
     Settlement Conference (¶ 10)                        Ten days prior to the pretrial conference
     Exchange of Exhibits (¶ 9)                          Two days prior to the pretrial conference
     Pretrial Conference (¶ 9)                           December 6, 2021
     Trial Date (¶ 1)                                    December 7, 2021




                                                                                                     1
     Case 3:20-cv-02099-E Document 15 Filed 12/04/20           Page 2 of 10 PageID 56



        II. SCHEDULING INSTRUCTIONS

        Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and the local rules of

this Court (except as modified herein), the Court, having considered the status report

submitted by the parties, finds that the following schedule should govern the disposition of

this case:

        Unless otherwise ordered or specified by this Order, all limitations and requirements

of the Federal Rules of Civil Procedure and the local rules of this Court must be observed.

And unless otherwise noted, all references to Rules in this Order refer to the Federal Rules

of Civil Procedure.

        The parties must seek leave of Court to amend any deadline in this order.

1.      Trial Date: This case is set for trial on this Court’s three-week docket beginning

December 7, 2021. Counsel and the parties shall be ready for trial on two days’ notice at

any time during this three-week period. Any potential conflicts must be called to the

attention of the Court in writing within ten days from the date of this Order. If this case

involves a significant number of out-of-state witnesses, the parties may request a more

definite trial date from the Court. On trial days, the lawyers and any witnesses who may

testify that day should be present in court each day by 8:00 am.

2.      Joinder of Parties or Amendment of Pleadings: By May 26, 2021, motions for

leave to join additional parties or amend pleadings shall be filed. The parties must comply

with Rule 15(a). The amending party shall attach as an exhibit to the Amended Complaint a

redlined version of the Complaint.



                                                                                           2
     Case 3:20-cv-02099-E Document 15 Filed 12/04/20            Page 3 of 10 PageID 57



3.      Dispositive Motions: By August 19, 2021, all motions that would dispose of all or

any part of this case (including motions for summary judgment) shall be filed.

4.      Experts:

        A.     Designation of Expert(s) by Party with Burden of Proof: Unless otherwise
               permitted by the Court, the party with the burden of proof shall file a written
               designation of the name and address of each expert witness who will testify at
               trial for that party and shall otherwise comply with Rule 26(a)(2) on or before
               July 6, 2021.

        B.     Designation of Opposing Expert(s): Each party shall file a written
               designation of the name and address of each opposing expert witness who will
               testify at trial for that party and shall otherwise comply with Rule 26(a)(2) on
               or before August 4, 2021.

        C.     Challenges to Experts: The parties are directed to file any objections to, or
               motions to strike or exclude expert testimony (including Daubert motions), no
               later than September 16, 2021.

5.      Completion of Discovery: By August 4, 2021, all discovery—including discovery

concerning expert witnesses—shall be completed.

        Any motion to compel discovery or for a protective order must be filed by the later

of: (1) 14 days before the completion-of-discovery deadline; or (2) 10 days after the

discovery response at issue was served or due to be served. Any other motions that are

related to discovery but do not seek to compel or avoid as-yet uncompleted depositions,

service of discovery responses, or production of documents or electronically stored

information must be filed by 3 days after the completion-of-discovery deadline.

        Any motion to quash or for protective order relating to a deposition that is filed less

than five days before the scheduled or noticed date of the deposition will be summarily

denied unless, on proper motion, the Court grants leave for the motion to be filed based on a


                                                                                             3
         Case 3:20-cv-02099-E Document 15 Filed 12/04/20            Page 4 of 10 PageID 58



showing of extraordinary or extenuating circumstances that prevented the requested relief

from being presented to the Court at an earlier date.

6.          Mediation: The parties shall file a Joint Report informing the Court of their choice of

an agreed-upon mediator or of their inability to agree upon a mediator 35 days from the date

of this order. In the event the parties are unable to agree on a mediator, the Court will appoint

one for them.         At that time, a separate Mediation Order will be issued, discussing the

guidelines and requirements of the mediation. The parties shall mediate their case by June

30, 2021.

7.          Pretrial Disclosures and Objections: Unless otherwise directed by order, the

parties must make the disclosures required by Rule 26(a)(3)(A)(i)–(iii) by October 11,

2021. Within 14 days thereafter, a party must serve and file a list disclosing any objections,

together with the supporting grounds, to: (1) the use under Rule 32(a) of a deposition

designated by another party under Rule 26(a)(3)(A)(ii); (2) the admissibility of materials

identified under Rule 26(a)(3)(A)(iii); and (3) the use of any witnesses (except for expert

objections) identified under Rule 26(a)(3)(A)(i), 1 if any. Objections not so disclosed, other

than objections under Rules 402 and 403 of the Federal Rules of Evidence, are waived unless

excused by the Court for good cause. Responses to objections, if any, should be filed within

14 days of the date of the filing of the objections.




    Requiring parties to file objections to witnesses disclosed under Rule 26(a)(3)(A)(i) is a
     1

modification of the requirements of Rule 26(a)(3)(B), which requires only that the parties file
objections to deposition designations and exhibits.

                                                                                                 4
         Case 3:20-cv-02099-E Document 15 Filed 12/04/20              Page 5 of 10 PageID 59



8.          Pretrial Materials: By November 8, 2021, the following pretrial materials shall be

filed:

            A.      Joint Pretrial Order: Plaintiff’s attorney shall submit a joint pretrial order
                    that covers each of the matters listed in Local Rule 16.4 and states the
                    estimated length of trial and whether the case is jury or non-jury. Each party
                    may present its version of any disputed matter in the joint pretrial order;
                    therefore, failure to agree upon content or language is not an excuse for
                    submitting separate pretrial orders. If an attorney for either party does not
                    participate in the preparation of the joint pretrial order, the opposing attorney
                    shall submit a separate pretrial order with an explanation of why a joint order
                    was not submitted (so that the court can impose sanctions, if appropriate).
                    When the joint pretrial order is approved by the Court, it will control all
                    subsequent proceedings in this case.

            B.      Motions in Limine: Parties may file motions in limine on discrete topics (no
                    subparts) that are actually in dispute. Good faith compliance with the
                    conference requirements of Local Rule 7.1 will help to narrow issues that are
                    actually in dispute. Motions in limine that contain boilerplate requests or
                    cover undisputed issues will be stricken.

            C.      Jury Instructions: Each party shall submit requested jury instructions
                    (annotated). 2 Each party shall also send a Word version to
                    Brown_orders@txnd.uscourts.gov.

            D.      Proposed Findings of Fact and Conclusions of Law (annotated) 3: In a non-
                    jury case, each party having the burden of persuasion on an issue shall file
                    proposed findings of fact and conclusions of law. Within five days thereafter,
                    any opposing party shall serve its proposed findings and conclusions



    “Annotated” means that each proposed instruction or conclusion of law shall be accompanied by
     2

citation to statutory or case authority and/or pattern instructions. It is not sufficient to submit a
proposed instruction or conclusion of law without citation to supporting authority. The parties
should—to the extent possible—rely on the Fifth Circuit pattern instructions or, in their absence,
Fifth Circuit and Supreme Court cases in proposing jury instructions. If state law is at issue, the
applicable state authority should be cited.

     3   See supra note 2.

                                                                                                   5
         Case 3:20-cv-02099-E Document 15 Filed 12/04/20                Page 6 of 10 PageID 60



                      (annotated) 4 on that issue, numbered in paragraphs corresponding to those
                      earlier filed. This requirement modifies Local Rule 52.1.

               E.     Voir Dire: The parties shall file any proposed voir dire questions that they
                      wish the Court to ask during its examination of the jury panel. The Court will
                      ask general questions, but the attorneys are permitted to conduct most of the
                      voir dire.

               F.     Trial Briefs: Each party may file trial briefs. In the absence of a specific order
                      of the Court, trial briefs are not required but are welcomed if a party believes
                      it would help the Court. The briefing should utilize Fifth Circuit and/or
                      Supreme Court authority or relevant state authority to address the issues the
                      parties anticipate will arise at trial.

               NOTE: Deadlines in this order regarding pretrial materials are dates for filing or
               delivery, not mailing dates.

9.             Pretrial Conference: A pretrial conference in the case is set for December 6, 2021

at 10:00 AM. Lead counsel for each party must attend; if the party is proceeding pro se, the

party must attend. Fed. R. Civ. P. 16(e). Lead counsel and pro se parties must have the

authority to enter into stipulations and admissions that would facilitate the admission of

evidence and reduce the time and expense of trial. Id. All pretrial motions not previously

decided will be heard at that time and procedures for trial will be discussed.

               By no later than two days before the Pretrial Conference, the following final

               pretrial materials shall be submitted. Given that these final pretrial materials are

               due very shortly before the trial date, they should reflect the parties’ best efforts to:

               (1) determine those exhibits, witnesses, and deposition designations that they are




     4   Id.

                                                                                                      6
   Case 3:20-cv-02099-E Document 15 Filed 12/04/20                    Page 7 of 10 PageID 61



       most likely to actually use at trial; and (2) reach agreement on the admission of that

       evidence.

       A.      Exchange of Exhibits: Counsel for each party intending to offer exhibits shall
               exchange a complete set of marked exhibits (including demonstrative
               exhibits) with opposing counsel and shall deliver to the Court’s chambers one
               hard copy and one digital copy of the marked exhibits (except for large or
               voluminous items that cannot be easily reproduced). The documents or things
               to be offered as exhibits shall be numbered by attachment of gummed labels
               to correspond with the sequence on the exhibit list and shall identify the party
               submitting the exhibit. This requirement modifies Local Rule 26.2(a).

       B.      Witness Lists: Each party shall file a list of witnesses that: (1) divides the
               persons listed into groups of “probable witnesses,” “possible witnesses,”
               “experts,” and “record custodians”; and (2) provides:

               (i)     the name and address of each witness;

               (ii)    a brief narrative summary of the testimony to be covered by each
                       witness;

               (iii)   whether the witness has been deposed; and

               (iv)    the expected duration of direct or cross-examination of the witness. 5

               This requirement modifies Local Rule 26.2(b).

       C.      Exhibit List and Deposition Testimony Designations: Each party shall file
               a list of exhibits (including demonstrative exhibits) and a designation of
               portions of depositions to be offered at trial. The Court expects the parties
               to confer and agree to admit the majority of their exhibits and deposition
               designations before trial. The Court also expects the parties to cooperate in
               preparing the written statements referenced below.




  5 Under Rule 16(c)(2)(O) and Section VII of the United States District Court for the Northern District

of Texas Civil Justice Expense and Delay Reduction Plan, the Court may impose a reasonable limit on
the time allowed for presenting evidence in this case. See Fed. R. Civ. P. 16(c)(2)(O) advisory
committee’s note to 1993 amendment (explaining that courts should ordinarily impose time limits
only after receiving appropriate submissions from the parties).

                                                                                                      7
      Case 3:20-cv-02099-E Document 15 Filed 12/04/20              Page 8 of 10 PageID 62



               The list of exhibits shall describe with specificity the documents or things in
               numbered sequence and shall be accompanied by a written statement signed
               by counsel for each party, stating that, as to each exhibit shown on the list:

               (1)    the parties agree to the admissibility of the exhibit; or

               (2)    the admissibility of the exhibit is objected to, identifying the nature and
                      legal basis of any objection to admissibility and the name(s) of the party
                      or parties urging the objection.

               Counsel for the party proposing to offer an exhibit shall be responsible for
               coordinating activities related to preparing the written statement for the
               exhibit. The Court may exclude any exhibit offered at trial unless a statement
               regarding the exhibit has been filed in a timely manner.

               Each party will be expected to present the list of that party’s exhibits to which
               no objection will be lodged (pre-admitted) at the pretrial conference. 6 The
               parties should be prepared at the Pretrial Conference to identify for the Court,
               and to focus on, any outstanding objections to that evidence that they are most
               likely to use at trial (e.g., by asking the Court to rule on objections to only the
               20 most pertinent exhibits to be used out of the 200 exhibits submitted as part
               of the Pretrial Disclosures of paragraph 7 above).

10.      Settlement Conference and Status Report:

         A.    Settlement Conference: At least ten days before the pretrial conference, the
               parties and their respective lead counsel shall hold a face-to-face meeting to
               discuss settlement of this case. Individual parties and their counsel shall
               participate in person, not by telephone or other remote means. All other
               parties shall participate by a representative or representatives, in addition to
               counsel, who shall have unlimited settlement authority and who shall
               participate in person, not by telephone or other remote means. If a party has
               liability insurance coverage as to any claim made against that party in this
               case, a representative of each insurance company providing such coverage,
               who shall have full authority to offer policy limits in settlement, shall be
               present at, and participate in, the meeting in person, not by telephone or other

  6 This does not change the sequential manner in which each side should number its exhibits. In
other words, a party should not separately number its exhibits in “objected to” and “unobjected to”
categories.

                                                                                                 8
   Case 3:20-cv-02099-E Document 15 Filed 12/04/20               Page 9 of 10 PageID 63



              remote means. At this meeting, the parties shall comply with the requirements
              of Local Rule 16.3.

       B.     Joint Settlement Report: Within seven days after the settlement conference,
              the parties shall jointly prepare and file a written report, which shall be signed
              by counsel for each party, detailing: (1) the date on which the meeting was
              held; (2) the persons present (including the capacity of any representative);
              (3) a statement as to whether meaningful progress toward settlement was
              made; and (4) a statement regarding the prospects of settlement.

11.    Modification of Scheduling Order: As addressed above, this Order controls the

disposition of this case unless it is modified by the Court on a showing of good cause and by

leave of court. Fed. R. Civ. P. 16(b)(4). Any request that the trial date of this case be

modified must be made: (1) in writing to the Court; (2) before the deadline for completion

of discovery; and (3) in accordance with the United States District Court for the Northern

District of Texas Civil Justice Expense and Delay Reduction Plan ¶ V and Local Rule 40.1,

which requires that motions for continuance be signed by the party as well as by the attorney

of record.

12.    Sanctions: Should any party or counsel fail to cooperate in doing anything required

by this Order, the party or counsel—or both—may be subject to sanctions. If the plaintiff

does not timely file the required (or other) pretrial material, then the case will be dismissed.

If the defendant/third party does not timely file the required (or other) pretrial material, then

a default will be entered or the defendant/third party will not be permitted to present

witnesses or exhibits at trial. Fines or other sanctions, if appropriate, may also be imposed

under Rule 16(f). Failure to list a witness, exhibit, or deposition excerpt as required by this

Order shall be grounds for exclusion of that evidence. This does not apply to testimony,

exhibits, or deposition excerpts offered for impeachment; further, the use of unlisted
                                                                                               9
  Case 3:20-cv-02099-E Document 15 Filed 12/04/20              Page 10 of 10 PageID 64



witnesses, exhibits, or deposition excerpts for rebuttal shall be permitted if the attorneys

could not have reasonably anticipated their need for that evidence.

13.    Court Specific Filing Procedures: Proposed orders must be submitted via email in

a Word-compatible format as instructed in the CM/ECF system’s “Proposed Orders” Event.

The proposed orders must be emailed to: Brown_orders@txnd.uscourts.gov and include

the case number and the document number of the referenced motion in the subject line.

Make sure to “cc” opposing counsel.

14.    Inquiries by Email and Telephone: Questions about this Scheduling Order or any

other matters related to this case should be directed by email to the Court at

Brown_civil@txnd.uscourts.gov. If you choose to email the Court, include the case name

and number, as well as your name and number. Also, make sure to “cc” opposing counsel on

your email to the Court. If you do not “cc” opposing counsel, you will not receive a response

to your email.


       SO ORDERED; signed December 4, 2020.



                                                  ________________________________________
                                                  ADA BROWN
                                                  UNITED STATES DISTRICT JUDGE




                                                                                             10
